FRANK, Judge.
Ronnie Neil Pope challenges the judgment and sentences imposed upon him for burglary of a dwelling and grand theft. We affirm the convictions and sentences, including the fine and restitution ordered by the trial court, but we strike the conditions of probation pertaining to the consumption of alcohol, and barring him from premises upon which alcohol is served. These conditions do not reasonably relate to the crimes for which Pope was convicted. Daniels v. State, 583 So.2d 423 (Fla. 2d DCA 1991). We also strike the attorney’s fee assessed pursuant to section 27.-56(l)(a), Florida Statutes (1989). Pope was not advised at sentencing of his right to contest the assessment. See Fla.R.Crim.P. 3.720(d)(1). In the event, on remand, that reimposition of the attorney’s fee is sought, Pope is entitled to notice and a hearing at which he has an opportunity to object to the amount of the fee. Bull v. State, 548 So.2d 1103 (Fla.1989).
LEHAN, A.C.J., and ALTENBERND, J., concur.